IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO. 3:18CR10-12-RIC
)
v. ) FACTUAL BASIS
)
(12) STACY JAMES SMITH )
, )

 

NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, and hereby files this Factual Basis,

This Factual Basis is filed pursuant to Local Criminal Rule 11.2 and does not attempt to
set forth all of the facts known to the United States at this time. By their signatures below, the
parties expressly agree that there is a factual basis for the guilty plea(s) that the defendant will -
tender pursuant to the plea agreement, and that the facts set forth in this Factual Basis ate
sufficient to establish all of the elements of the crime(s). The parties agree not to object to or
otherwise contradict the facts set forth in this Factual Basis.

Upon acceptance of the plea, the United States will submit to the Probation Office a
“Statement of Relevant Conduct” pursuant to Local Criminal Rule 32.4. The defendant may
submit (but is not required to submit) a response to the Government’s “Statement of Relevant
Conduct” within seven days of its submission. The parties understand and agree that this Factual
Basis does not necessarily represent all conduct relevant to sentencing. The parties agree that
they have the right to object to facts set forth in the presentence report that are not contained in

this Factual Basis. Either party may present to the Court additional relevant facts that do not ©
contradict facts set forth in this Factual Basis.

1. From on or about August 1, 2016, and continuing to on or about May 15, 2018,
within the Western District of North Carolina, and elsewhere, defendant Stacy James Smith

_(Smith”) and other persons engaged in a criminal conspiracy, as described in the Superseding
Bill of Indictment (Document 112), to violate 18 U.S.C. § 1029(a)(5), in violation of 18 U.S.C. §
1029(b)(2).

1

 

This statute reads, pertinent in part, that whoever

knowingly and with intent to defraud effects transactions with 1 or more access devices
issued to another person ot persons, to receive payment or any thing of value during any 1-
year period the aggregate value of which being equal to or greater than $1,000. . . shall

violate this statute if the offense affects interstate or foreign commerce.

Case 3:18-cr-00010-RJC-DSC Document 329 Filed 05/30/19 Page 1 of 2

 

 
2. Smith and his co-conspirators, knowingly and with intent to defraud, operated an
illegal scheme to effect transactions using access devices,’ specifically, credit card numbers,
issued to another person or persons so they could purchase, among other things, trailers,
electronics, landscaping materials, construction materials and other things and services of value
worth at least $1,000 during a 1-year period.

3. Smith was not involved in the criminal conspiracy during its entire duration, and
his role will be discussed more fully at his sentencing.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

TH M. SMITH
ASSISTANT UNITED STATES ATTORNEY

=

Defendant’s Counsel’s Signature and Acknowledgment

I have read this Factual Basis and the Superseding Bill of Indictment in this case, and I
have discussed them with the defendant. Based on those discussions, I am satisfied that the

defendant understands the Factual Basis and the Superseding Bill of Indictment. I hereby certify
that the defendant does not dispute this Factual Basis.

NRE bern som tr5- ___ pare. 570/19

DEFENSE COUNSEL

 

 

? The term “access device” means any card, plate, code, account number, electronic serial number, mobile
identification number, personal identification number, or other telecommuncations service, equipment or
instrument identifier, or other means of account access that can be used, alone or in conjunction with
another access device, to obtain money, goods, services or any other thing of value, or that can be used to
initiate a transfer of funds (other than a transfer originated solely by paper instrument

____._Case 3:18-cr-00010-RJC-DSC Document 329 Filed 05/30/19 Page 2 of 2

 

 

 
